FILE COPY



 Kathryne VauseAppellant/s                                              Liberty Insurance Corporation
                                                                                and Justin A. s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            January 28, 2014

                                          No. 04-13-00614-CV

                                           Kathryne VAUSE,
                                               Appellant

                                                    v.

                   LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                      Appellees

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 07-2231-CV
                                    William Old, Judge Presiding


                                             O R D E R

         Appellant’s brief was due to be filed on December 12, 2013. This court granted Appellant’s first
and second motions for extension of time to file the brief until January 24, 2014. On January 27, 2014,
Appellant filed an unopposed third motion for extension of time to file the brief until February 24, 2014,
for a total extension of seventy-four days.
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not later than
February 24, 2014. See TEX. R. APP. P. 38.6(d).
        NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE
GRANTED. If Appellant fails to file the brief as ordered, the court may dismiss this appeal for want of
prosecution. See id. R. 38.8(a)(1), 42.3(b).


                                                         ___________________________________
                                                         Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 28th day of January, 2014.



                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court